Case 0:20-cv-60416-AMC Document 110-44 Entered on FLSD Docket 08/13/2021 Page 1 of
                                       18




                     EXHIBIT 138
Case 0:20-cv-60416-AMC Document 110-44 Entered on FLSD Docket 08/13/2021 Page 2 of
                                       18
Case 0:20-cv-60416-AMC Document 110-44 Entered on FLSD Docket 08/13/2021 Page 3 of
                                       18
Case 0:20-cv-60416-AMC Document 110-44 Entered on FLSD Docket 08/13/2021 Page 4 of
                                       18
Case 0:20-cv-60416-AMC Document 110-44 Entered on FLSD Docket 08/13/2021 Page 5 of
                                       18
Case 0:20-cv-60416-AMC Document 110-44 Entered on FLSD Docket 08/13/2021 Page 6 of
                                       18
Case 0:20-cv-60416-AMC Document 110-44 Entered on FLSD Docket 08/13/2021 Page 7 of
                                       18
Case 0:20-cv-60416-AMC Document 110-44 Entered on FLSD Docket 08/13/2021 Page 8 of
                                       18
Case 0:20-cv-60416-AMC Document 110-44 Entered on FLSD Docket 08/13/2021 Page 9 of
                                       18
Case 0:20-cv-60416-AMC Document 110-44 Entered on FLSD Docket 08/13/2021 Page 10 of
                                       18
Case 0:20-cv-60416-AMC Document 110-44 Entered on FLSD Docket 08/13/2021 Page 11 of
                                       18
Case 0:20-cv-60416-AMC Document 110-44 Entered on FLSD Docket 08/13/2021 Page 12 of
                                       18
Case 0:20-cv-60416-AMC Document 110-44 Entered on FLSD Docket 08/13/2021 Page 13 of
                                       18
Case 0:20-cv-60416-AMC Document 110-44 Entered on FLSD Docket 08/13/2021 Page 14 of
                                       18
Case 0:20-cv-60416-AMC Document 110-44 Entered on FLSD Docket 08/13/2021 Page 15 of
                                       18
Case 0:20-cv-60416-AMC Document 110-44 Entered on FLSD Docket 08/13/2021 Page 16 of
                                       18
Case 0:20-cv-60416-AMC Document 110-44 Entered on FLSD Docket 08/13/2021 Page 17 of
                                       18
Case 0:20-cv-60416-AMC Document 110-44 Entered on FLSD Docket 08/13/2021 Page 18 of
                                       18
